Title: From Thomas Jefferson to Martha Jefferson Randolph, 17 April 1791
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My Dear Daughter
Philadelphia April. 17. 1791.

Since I wrote last to you, which was on the 24th. of March, I have received yours of March 22. I am indeed sorry to hear of the situation of Walker Gilmer and shall hope the letters from Monticello will continue to inform me how he does. I know how much his parents will suffer, and how much he merited all their affection.—Mrs. Trist has been so kind as to have your calash made, but either by mistake of the maker, or of myself, it is not lined with green. I have therefore desired a green lining to be got, which you can put in yourself if you prefer it. Mrs. Trist has observed that there is a kind of veil lately introduced here, and much approved. It fastens over the brim of the hat and then draws round the neck as close or open as you please. I desire a couple to be made to go with the calash and other things.—Mr. Lewis not liking to write letters I do not hear from him: but I hope you are readily furnished with all the supplies and conveniences the estate affords. I shall not  be able to see you till September, by which time the young-grandaughter will begin to look bold, and knowing. I inclose you a letter to a woman, who lives, I believe, on Buckisland. It is from her sister in Paris, which I would wish you to send express. I hope your garden is flourishing. Present me affectionately to Mr. Randolph & Polly. Your’s sincerely my dear,

Th: Jefferson

